VICKERY, J.
The Court of Appeals decided:
This ease was held in abeyance by this court, inasmuch as there were suits pending in the Supreme Court which involved this question, and we would have been compelled to confirm the court below, on the authority of the Patten case, but since that court has overruled the doctrine laid down in the Patten and kindred cases, and held that there was a liability in cases similar to the one at bar, we are compelled to reverse the judgment of the court below and remand the case to the Common Pleas Court, basing our decision upon the authority of the case of the Ohio Automatic Sprinkler Co. v. Fender)'25 Abs. 467.